Bond, J.
The plaintiff is a business corporation organized in March, 1892, as the successor of the grocery business, previously owned and conducted by S.' Albert. Plaintiff acquired the assets, and assumed the liabilities, of its predecessor. Prior to the formation of the plaintiff corporation, S.- Albert carried on his grocery business in a building belonging to John Painter, paying a yearly rental of'$700. In July, 1891, said Painter died and defendant qualified as his administratrix. In March, 1893, plaintiff asked for the allowance, “as an offset,” of two book accounts against said Painter’s estate in favor of S. Albert. The Cape Girardeau court of corpmon pleas on its probate side adjudged in favor' of plaintiff’s claims allowing them, as an offset, in the sum of $2,196.25. From á judgment accordingly the defendant administratrix appealed.
This record shows fatal defects on its face. Necessarily no valid judgment of an “offset” could have been rendered by the probate court in favor of the claimant, unless a claim' against it was presented by the administratrix. The record fails to show that such claim was presented for allowance. The jurisdiction of the probate court to allow demands against the estate in the hands of the personal representative is defined by statute. R. S. of 1889, secs. 191,192, et *483seq. Such demands, when presented, are subject to “offsets and other defenses” by the administrator, and, if exceeded by such offsets, judgment may be rendered for the administrator for the excess. For the foregoing reasons the judgment will be reversed and the cause remanded.
All the judges concur.